—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered April 16, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly concluded that the prosecutor supplied race-neutral explanations for his peremptory challenge of a certain black juror (see, People v Richie, 217 AD2d 84, 89). The defendant thereafter failed to sustain his burden of demonstrating that the explanations provided were merely pretextual (see, People v Payne, 88 NY2d 172, 181; People v Rivers, 255 AD2d 463; People v Lassic, 254 AD2d 303; People v Richie, supra).
The defendant’s remaining contentions are without merit (see, People v Pavao, 59 NY2d 282, 292; People v McKay, 260 AD2d 408; People v Callistro, 259 AD2d 625). Thompson, J. P., Joy, McGinity and Feuerstein, JJ., concur.